 



Exhibit 10.46



(ALLIANCE SEMICONDUCTOR LOGO) [f07607f0760700.gif]

 

Option Agreement



This Option Agreement (“Option Agreement”) and the attached Notice of Grant of
Stock Options and Option Agreement (“Notice”), forming one agreement
(“Agreement”), is entered into as of effective date specified in the Notice
(“Effective Date”) by and between Alliance Semiconductor Corporation, a Delaware
corporation with executive offices at 2575 Augustine Drive, Santa Clara,
California 95054 (“Company”) and the optionee specified in the Notice
(“Optionee”).

1. Grant of Option
The Company hereby grants to the Optionee an option (“Option”) to purchase the
total number of shares of common stock, $0.0l par value, of the Company set
forth in the Notice (“Shares”) at the exercise price per share set forth in the
Notice (“Exercise Price”), subject to all of the terms and conditions of this
Agreement and the Company’s 2002 Stock Option Plan, as amended to the date
hereof (“Plan”). If designated as an Incentive Stock Option in the Notice, this
Option is intended to qualify as an “incentive stock option” (“ISO”) within the
meaning of Section 422 of the Internal Revenue Code of 1986, as amended
(“Revenue Code”). Unless otherwise defined herein, capitalized terms used herein
shall have the meanings ascribed to them in the Plan.

2. Exercise Period of Option
Subject to the terms and conditions of the Plan and this Option Agreement, this
Option shall become exercisable as to portions of the Shares as described in the
Notice, provided, however, that this Option shall expire on the Expiration Date
set forth above and must be exercised, if at all, on or before the Expiration
Date.

3. Restriction on Exercise
This Option may not be exercised unless such exercise is in compliance with the
Securities Act of 1933 and all applicable state securities laws as they are in
effect on the date of exercise, and the requirements of any stock exchange or
national market system on which the Company’s common stock may be listed at the
time of exercise. Optionee understands that the Company is under no obligation
to register, qualify or list the Shares with the Securities and Exchange
Commission (“SEC”), any state securities commission or any stock exchange to
effect such compliance.

4. Termination of Option
Except as provided below in this Paragraph, this Option shall terminate and may
not be exercised if Optionee ceases to be employed by the Company or any Parent
or Subsidiary of the Company (or, in the case of a nonqualified stock option, an
Affiliate of the Company). Optionee shall be considered to be employed by the
Company for all purposes under Paragraph 2 and this Paragraph 4 if Optionee is
an officer, director or full-time employee of the Company or of any Parent,
Subsidiary or Affiliate of the Company or if the Committee determines that
Optionee is rendering substantial services as a part-time employee, consultant,
contractor or adviser to the Company or to any Parent, Subsidiary or Affiliate
of the Company. The Committee shall have discretion to determine whether
Optionee has ceased to be employed by the Company or by any Parent, Subsidiary
or Affiliate of the Company and the effective date on which such employment
terminated (the “Termination Date”).



4.1   Termination Generally       If Optionee ceases to be employed by the
Company or by any Parent, Subsidiary or Affiliate of the Company for any reason
except death or disability, this Option, to the extent (and only to the extent)
that it would have been exercisable by Optionee on the Termination Date, may be
exercised by Optionee within thirty (30) days after the Termination Date, but in
no event later than the Expiration Date.   4.2   Death or Disability       If
Optionee’s employment with the Company or with any Parent, Subsidiary or
Affiliate of the Company is terminated because of the death of Optionee or the
disability of Optionee within the

Page 1



--------------------------------------------------------------------------------



 



    meaning of Section 22(e)(3) of the Revenue Code, this Option, to the extent
(and only to the extent) that it would have been exercisable by Optionee on the
Termination Date, may be exercised by Optionee (or by Optionee’s legal
representative) within six (6) months after the Termination Date, but in no
event later than the Expiration Date.   4.3   No Right to Employment      
Nothing in the Plan or in this Option Agreement shall confer on Optionee any
right to continue in the employ of, or other relationship with, the Company or
with any Parent, Subsidiary or Affiliate of the Company or limit in any way the
right of the Company or of any Parent, Subsidiary or Affiliate of the Company to
terminate Optionee’s employment or other relationship at any time, with or
without cause.   5.   Manner of Exercise   5.1   Exercise Agreement       This
Option shall be exercisable by delivery to the Company of an executed written
Stock Option Exercise Agreement in the form attached hereto, or in such other
form as may be approved by the Company (“Exercise Agreement”), which shall set
forth Optionee’s election to exercise some or all of this Option, the number of
Shares being purchased, any restrictions imposed on the Shares and such other
representations and agreements as may be required by the Company to comply with
applicable securities laws.   5.2   Exercise Price       Such Exercise Agreement
shall be accompanied by full payment of the Exercise Price for the Shares being
purchased. Payment for the Shares may be made in cash (by check) or, where
permitted by law:



  5.2.1   by cancellation of indebtedness of the Company to Optionee;     5.2.2
  where approved by the Committee, by surrender of shares of common stock of the
Company having a Fair Market Value equal to the exercise price of the Option
that have been owned by Optionee for more than six (6) months (and which have
been paid for within the meaning of SEC Rule 144 and, if such Shares were
purchased from the Company by use of a promissory note, such note has been fully
paid with respect to such shares), or were obtained by Optionee in the open
public market; and are clear of all liens, claims, encumbrances and security
interests (provided, however, that in the case of ISOs, the Committee’s approval
must have been made at the time of grant);     5.2.3   by waiver of compensation
due or accrued to Optionee for services rendered;     5.2.4   provided that a
public market for the Company’s stock exists, through a “same day sale”
commitment from Optionee and a broker-dealer that is a member of the National
Association of Securities Dealers (an “NASD Dealer”) whereby Optionee
irrevocably elects to exercise the Option and to sell a portion of the Shares so
purchased to pay for the Exercise Price and whereby the NASD Dealer irrevocably
commits upon receipt of such Shares to forward the Exercise Price directly to
the Company;     5.2.5   provided that a public market for the Company’s stock
exists, through a “margin” commitment from Optionee and an NASD Dealer whereby
Optionee irrevocably elects to exercise the Option and to pledge the Shares so
purchased to the NASD Dealer in a margin account as security for a loan from the
NASD Dealer in the amount of the Exercise Price, and whereby the NASD Dealer
irrevocably commits upon receipt of such Shares to forward the Exercise Price
directly to the Company; or     5.2.6   by any combination of the foregoing.



5.3   Withholding Taxes       Prior to the issuance of the Shares upon exercise
of this Option, Optionee must pay or make adequate provision for any applicable
federal, state or local withholding obligations of the Company. Optionee may
provide for payment of Optionee’s minimum statutory withholding taxes

Page 2



--------------------------------------------------------------------------------



 



    upon exercise of the Option by requesting that the Company retain Shares
with a Fair Market Value equal to the minimum amount of taxes required to be
withheld, all as set forth in Section 6.3 of the Plan. In such case, the Company
shall issue the net number of Shares to Optionee by deducting the Shares
retained from the Shares exercised.   5.4   Security Interest in Shares
Collateralizing Obligations Owed to the Company       Optionee hereby grants the
Company a security interest in the Shares as follows. In the event that Optionee
owes the Company any sum (including without limitation amounts owed pursuant to
a loan made by the Company to Optionee), and such sum is past due (“Past Due
Amount”), the Company shall have a security interest in the Shares. Optionee
agrees that promptly upon request by the Company, Optionee shall execute such
instruments and take such action as may be useful for the Company to perfect
and/or exercise such security interest, and hereby irrevocably grants the
Company the right to retain, as payment of the Past Due Amount, the following
number of Shares upon any whole or partial exercise of the Option: a fraction,
the numerator of which is the Past Due Amount, and the denominator of which is
the Fair Market Value of the Company’s common stock (as defined in the Plan) as
of the date of such exercise; provided that the fraction set forth in the
preceding clause shall be rounded up to the nearest whole number. The security
interest set forth herein shall be cumulative to all, and not in lieu of any,
other remedies to available to the Company with respect to any Past Due Amount.
  5.5   Issuance of Shares       Provided that such Exercise Agreement and
payment are in form and substance satisfactory to counsel for the Company, the
Company shall cause the Shares to be issued in the name of Optionee, Optionee’s
legal representative or Optionee’s authorized assignee, subject to the Company’s
security interest, if any, as set forth in Section 5.4. Optionee hereby agrees
that in the event that Optionee elects to pay for the Shares by means of a “same
day sale” as set forth in Section 5.2(d), Optionee shall cause the NASD Dealer
to pay the Company the sum of:



  5.5.1   the Exercise Price for the Shares; and     5.5.2   the Past Due
Amount, prior to making any distribution to Optionee.         The Company hereby
agrees to permit a “same day sale” sufficient to enable the NASD Dealer to pay
the Company the sum of the amounts set forth in clauses (a) and (b) of this
Section 5.5.

6. Market Standoff Agreement
Optionee agrees in connection with any registration of the Company’s securities
that, upon the request of the Company or the underwriters managing any public
offering of the Company’s securities, Optionee will not sell or otherwise
dispose of any Shares or any other securities of the Company without the prior
written consent of the Company or such underwriters, as the case may be, for
such period of time from the effective date of such registration as the Company
or the underwriters may specify for employee shareholders generally. Optionee
understands and agrees that, in order to ensure compliance with the market
standoff agreement, the Company may issue appropriate “stop-transfer”
instructions to its transfer agent.

7. Notice of Disqualifying Disposition of ISO Shares
If the Option granted to Optionee herein is an ISO, and if Optionee sells or
otherwise disposes of any of the Shares acquired pursuant to the ISO within the
date two years after the Date of Grant, or the date one year after exercise of
the ISO with respect to the Shares to be sold or disposed, Optionee shall
immediately notify the Company in writing of such disposition. Optionee
acknowledges and agrees that Optionee may be subject to income tax withholding
by the Company on the compensation income recognized by Optionee from any such
early disposition by payment in cash (or in Shares, to the extent permissible
under Section 5.3) or out of the current wages or other earnings payable to
Optionee. Optionee hereby authorizes his/her broker(s) to provide the Company,
promptly at the Company’s request, with any information concerning the Shares,
now or previously in Optionee’s account(s) with such broker(s), as the Company
may request. Optionee agrees that this authorization may not be revoked or
modified in any manner except pursuant to a writing signed by both Optionee and
the Company.

Page 3



--------------------------------------------------------------------------------



 



8. Nontransferability of Option
If this Option is an ISO, or if Optionee is an Insider subject to Section 16(b)
of the Securities Exchange Act of 1934, then this Option may not be transferred
in any manner other than by will or by the law of descent and distribution and
may be exercised during the lifetime of Optionee only by Optionee. Otherwise,
this Option may only be transferred to Optionee’s immediate family, to a trust
for the benefit of Optionee or Optionee’s immediate family, or to a charitable
entity qualified under Revenue Code Section 501(c), where “immediate family”
shall mean spouse, lineal descendant or antecedent, brother or sister. The terms
of this Option shall be binding upon the executors, administrators, successors
and assigns of Optionee.

9. Tax Consequences
Set forth below is a brief summary as of the date this form of Option Agreement
was adopted of some of the federal and California tax consequences of exercise
of this Option and disposition of the Shares. THIS SUMMARY IS NECESSARILY
INCOMPLETE, AND THE TAX LAWS AND REGULATIONS ARE SUBJECT TO CHANGE. OPTIONEE
SHOULD CONSULT A TAX ADVISER BEFORE EXERCISING THIS OPTION OR DISPOSING OF THE
SHARES.



9.1   Exercise of ISO       If this Option qualifies as an ISO, there will be no
regular federal income tax liability or California income tax liability upon the
exercise of the Option, although the excess, if any, of the Fair Market Value of
the Shares on the date of exercise over the Exercise Price will be treated as an
adjustment to alternative minimum taxable income for federal income tax purposes
and may subject Optionee to an alternative minimum tax liability in the year of
exercise.   9.2   Exercise of Nonqualified Stock Option       If this Option
does not qualify as an ISO, there may be a regular federal income tax liability
and a California income tax liability upon the exercise of the Option. Optionee
will be treated as having received compensation income (taxable at ordinary
income tax rates) equal to the excess, if any, of the Fair Market Value of the
Shares on the date of exercise over the Exercise Price. The Company will be
required to withhold from Optionee’s compensation or collect from Optionee and
pay to the applicable taxing authorities an amount equal to a percentage of this
compensation income at the time of exercise.   9.3   Disposition of Shares      
In the case of a nonqualified stock option (an “NQSO”), if Shares are held for
more than one year before disposition, any gain on disposition of the Shares
will be treated as long-term capital gain for federal and California income tax
purposes. In the case of an ISO, if Shares are held for more than one year after
the date of exercise and more than two years after the Date of Grant, any gain
on disposition of the Shares will be treated as long-term capital gain for
federal and California income tax purposes. If Shares acquired pursuant to an
ISO are disposed of within such one year or two year periods (a “disqualifying
disposition”), gain on such disqualifying disposition will be treated as
compensation income (taxable at ordinary income rates) to the extent of the
excess, if any, of the Fair Market Value of the Shares on the date of exercise
over the Exercise Price (the “Spread”), or, if less, the difference between the
amount realized on the sale of such Shares and the Exercise Price. Any gain in
excess of the Spread shall be treated as capital gain.

10. Interpretation
Any dispute regarding the interpretation of this Option Agreement shall be
submitted by Optionee or the Company to the Committee for review. The resolution
of such a dispute by the Board or Committee shall be final and binding on the
Company and on Optionee.

11. Privileges of Stock Ownership
Optionee shall not have any of the rights of a stockholder with respect to any
Shares until Optionee exercises the Option and pays the Exercise Price.

12. Notices
All notices required or permitted by this Agreement must be in writing and shall
be deemed to have been duly given if delivered by hand; mailed, postage prepaid,
by certified or registered mail, return receipt requested; or deposited with any
return receipt express courier, prepaid; and addressed to Company at the address
listed above or Optionee at their address listed in the Notice. Optionee shall
be obligated to timely notify the Company in writing of any change in Optionee’s
address. Notice of change of address shall be effective only when done in
accordance with this subparagraph. All notices shall be deemed to have been

Page 4



--------------------------------------------------------------------------------



 



given or delivered upon: personal delivery; three days after deposit in the
United States mail by certified or registered mail, return receipt requested; or
one business day after deposit with any return receipt express courier
(prepaid).

13. Successors and Assigns
The Company may assign any of its rights under this Option Agreement. This
Option Agreement shall be binding upon and inure to the benefit of the
successors and assigns of the Company. Subject to the restrictions on transfer
set forth herein, this Option Agreement shall be binding upon Optionee and
Optionee’s heirs, executors, administrators, legal representatives, successors
and assigns.

14. Entire Agreement
The Notice, the Plan, and the Exercise Agreement are incorporated herein by this
reference. This Option Agreement, the Notice, the Plan and the Exercise
Agreement (the “Stock Agreements”) constitute the entire agreement of the
parties hereto and supersede all prior undertakings and agreements, oral or
written, with respect to the subject matter hereof. The Stock Agreements may not
be contradicted by evidence of any prior or contemporaneous agreement. To the
extent that the policies and procedures of the Company apply to Optionee and are
inconsistent with the terms of the Stock Agreements, the provisions of the Stock
Agreements shall control.

15. Amendments and Waivers
None of the Stock Agreements may be modified, amended, or terminated except by
an instrument in writing, signed by each of the parties (in the case of the
Company, such instrument must be signed by the President of the Company to be
effective). No failure to exercise and no delay in exercising any right, remedy,
or power under any of the Stock Agreements shall operate as a waiver thereof,
nor shall any single or partial exercise of any right, remedy, or power under
any of the Stock Agreements preclude any other or further exercise thereof, or
the exercise of any other right, remedy, or power provided herein or by law or
in equity. All rights and remedies, whether conferred by any of the Stock
Agreements, by any other instrument or by law, shall be cumulative, and may be
exercised singularly or concurrently.

16. Severability and Enforcement
If any provision of this Agreement is held invalid, illegal or unenforceable in
any respect (“Impaired Provision”), (a) such Impaired Provision shall be
interpreted in such a manner as to preserve, to the maximum extent possible, the
intent of the parties, (b) the validity, legality and enforceability of the
remaining provisions shall not in any way be affected or impaired thereby, and
(c) such decision shall not affect the validity, legality or enforceability of
such Impaired Provision under other circumstances. The parties agree to
negotiate in good faith and agree upon a provision to substitute for the
Impaired Provision in the circumstances in which the Impaired Provision is
invalid, illegal or unenforceable.

17. Attorneys’ Fees and Costs
In any legal action, arbitration, or other proceeding brought to enforce or
interpret the terms of any of the Agreements, the substantially prevailing party
shall be entitled to recover reasonable attorneys’ fees and costs.

18. Governing Law and Jurisdiction
The Stock Agreements shall be governed by and construed in accordance with the
law of the State of California, without reference to that body of law concerning
choice of law or conflicts of law, except that the General Corporation Law of
Delaware (“GCLD”) shall apply to all matters governed by the GCLD, including
without limitation matters concerning the validity of grants of stock options
and actions of the Company’s board of directors or any committee thereof.

19. Action by the Company
All actions required or permitted to be taken under any of the Stock Agreements
by the Company, including without limitation, exercise of discretion, consents,
waivers, and amendments to any of the Agreements, shall be made and authorized
only by the President or by his or her representative specifically authorized to
fulfill these obligations under the Stock Agreements.

Page 5



--------------------------------------------------------------------------------



 



20. No Duty to Disclose
Optionee acknowledges and agrees that neither the Company nor any of the
Company’s officers, directors, shareholders, employees, agents or
representatives has any duty or obligation to disclose to Optionee any
information whatsoever, including but not limited to information concerning the
Company that might if made public affect the value of the Shares. Such
information includes without limitation any information concerning the Company’s
actual or potential financial performance, actual or potential material
contracts to which the Company is or may become a party, or actual or potential
material transactions that involve or may involve the Company, including but not
limited to plans to effect a merger or to acquire or dispose of a material
amount of assets. Optionee acknowledges and understands that he or she (a) might
exercise his or her Option (or a portion thereof) prior to the public
dissemination of such information, and that the value of the Shares may decrease
after the public dissemination of such information, or (b) might exercise his or
her Option (or a portion thereof) and sell, pledge or encumber the Shares (or a
portion thereof) prior to the public dissemination of such information, and that
the value of the Shares may increase after the public dissemination of such
information; and Optionee acknowledges and agrees that he or she will not bring
or participate in any claim whatsoever against the Company or against any of the
Company’s officers, directors, shareholders, employees, agents or
representatives related to the failure to have disclosed such information prior
to Optionee’s exercise and/or sale, pledge or encumbrance.

21. Agreement to Arbitrate
Optionee and the Company recognize that differences may arise between them
during or following Optionee’s employment with the Company, and that those
differences may or may not be related to the grant of options herein or to
Optionee’s employment. Optionee understands and agrees that by entering into
this Option Agreement, Optionee anticipates the benefits of a speedy, impartial
dispute-resolution procedure of any such differences. As used in this
Section 21, the “Company” shall also refer to all benefit plans, the benefit
plans’ sponsors, fiduciaries, administrators, affiliates, and all successors and
assigns of any of them.



21.1   Arbitrable Claims       ALL DISPUTES BETWEEN OPTIONEE (AND HIS SUCCESSORS
AND ASSIGNS) AND THE COMPANY (AND ITS AFFILIATES, SHAREHOLDERS, DIRECTORS,
OFFICERS AND ASSIGNS) RELATING IN ANY MANNER WHATSOEVER TO THE EMPLOYMENT OR
TERMINATION OF OPTIONEE, INCLUDING WITHOUT LIMITATION ALL DISPUTES ARISING UNDER
ANY OF THE STOCK AGREEMENTS (“ARBITRABLE CLAIMS”) SHALL BE RESOLVED BY
ARBITRATION. Arbitrable Claims shall include, but are not limited to, contract
(express or implied) and tort claims of all kinds, as well as all claims based
on any federal, state, or local law, statute, or regulation (including but not
limited to claims alleging unlawful harassment or discrimination in violation of
Title VII and/or Title IX of the U.S. Code, of the Age Discrimination in
Employment Act, of the Americans with Disabilities Act, of state statute, or
otherwise), excepting only claims under applicable workers’ compensation law and
unemployment insurance claims. Arbitration shall be final and binding upon the
parties and shall be the exclusive remedy for all Arbitrable Claims. Except as
provided in the following sentences of this Paragraph 21(a), the Arbitrator (as
defined below) shall decide whether a claim is an Arbitrable Claim.
Notwithstanding anything herein to the contrary, however, the Company may
enforce in court, without prior resort to arbitration, any claim concerning
actual or threatened unfair competition and/or the actual or threatened use
and/or unauthorized disclosure of confidential or proprietary information of the
Company. The court shall determine whether a claim concerns actual or threatened
unfair competition and/or the actual or threatened use and/or unauthorized
disclosure of confidential or proprietary information of the Company. THE
PARTIES HEREBY WAIVE ANY RIGHTS THAT THEY MAY HAVE TO TRIAL BY JURY IN REGARD TO
ARBITRABLE CLAIMS.   21.2   Arbitration Procedure



  21.2.1   American Arbitration Association Rules; Initiation of Arbitration;
Location of Arbitration. Arbitration of Arbitrable Claims shall be in accordance
with the Employment Dispute Resolution Rules of the American Arbitration
Association (“AAA Employment Rules”), except as provided otherwise in this
Option Agreement. Arbitration shall be initiated by providing written notice to
the other party with a statement of the claim(s) asserted, the facts upon which
the claim(s) are based, and the remedy sought. This notice shall be provided to
the other party within six (6) months of the acts or omissions complained of.
Any claim not initiated within this limitations period shall be null and void,
and the Company

Page 6



--------------------------------------------------------------------------------



 



      and Optionee waive all rights under statutes of limitation of different
duration. The arbitration shall take place in San Jose, California.     21.2.2  
Selection of Arbitrator. All disputes involving Arbitrable Claims shall be
decided by a single arbitrator (“Arbitrator”), who shall be selected as follows.
The American Arbitration Association (“AAA”) shall give each party a list of
eleven (11) arbitrators drawn from its panel of employment arbitrators. Each
party may strike all names on the list it deems unacceptable. If only one common
name remains on the lists of all parties, that individual shall be designated as
the Arbitrator. If more than one common name remains on the lists of all
parties, the parties shall strike names alternately until only one remains. If
no common name remains on the lists of all parties, the AAA shall furnish an
additional list or lists until an Arbitrator is selected. Notwithstanding any
other provision herein to the contrary, if a party strikes all eleven names on
each of the first and the second lists provided by the AAA, such party shall be
deemed to have stricken such names in bad faith, and all twenty-two names on the
lists shall be deemed acceptable to such party, and the other party shall select
the Arbitrator.     21.2.3   Conduct of the Arbitration.

21.2.3.1 Discovery. To help prepare for the arbitration, Optionee and the
Company shall be entitled, at their own expense, to learn about the facts of a
claim before the arbitration begins. Each party shall have the right to take the
deposition of one individual and any expert witness designated by another party.
Each party also shall have the right to make requests for production of
documents to any party. Additional discovery may be had only where the
Arbitrator so orders, upon a showing of substantial need. At least thirty
(30) days before the arbitration, the parties must exchange lists of witnesses,
including any expert witnesses, and copies of all exhibits intended to be used
at the arbitration.

21.2.3.2 Authority. The Arbitrator shall have jurisdiction to hear and rule on
pre-hearing disputes and is authorized to hold pre-hearing conferences by
telephone or in person as the Arbitrator deems necessary. The Arbitrator shall
have the authority to entertain a motion to dismiss and/or a motion for summary
judgment by any party and shall apply the standards governing such motions under
the Federal Rules of Civil Procedure. The Arbitrator shall apply the substantive
law (and the law of remedies, if applicable) of the state in which the claim
arose, or federal law, or both, as applicable to the claim(s) asserted. The
Arbitrator shall have the authority to award equitable relief, damages, costs
and fees as provided by the law for the particular claim(s) asserted. The
arbitrator shall not have the power to award remedies or relief that a
California court could not have awarded. The Federal Rules of Evidence shall
apply. The burden of proof shall be allocated as provided by applicable law. The
Arbitrator, and not any federal, state, or local court or agency, shall have
exclusive authority to resolve any dispute relating to the interpretation,
applicability, enforceability or formation of the Agreements, including but not
limited to any claim that all or any part of any of the Agreements is void or
voidable and any assertion that a dispute between Optionee and the Company is
not an Arbitrable Claim. The arbitration shall be final and binding upon the
parties.

21.2.3.3 Costs. Either party, at its expense, may arrange for and pay the cost
of a court reporter to provide a stenographic record of the proceedings. If the
Arbitrator orders a stenographic record, the parties shall split the cost.
Except as otherwise provided in this Paragraph and in Paragraph 17, Optionee and
the Company shall equally share the fees and costs of the arbitration and the
Arbitrator.

Page 7



--------------------------------------------------------------------------------



 



21.3   Confidentiality       All proceedings and documents prepared in
connection with any Arbitrable Claim shall be confidential and, unless otherwise
required by law, the subject matter thereof shall not be disclosed to any person
other than the parties to the proceeding, their counsel, witnesses and experts,
the Arbitrator, and, if involved, the court and court staff. All documents filed
with the Arbitrator or with a court shall be filed under seal. The parties shall
stipulate to all arbitration and court orders necessary to effectuate fully the
provisions of this subparagraph concerning confidentiality.

21.4 Enforceability
Either party may bring an action in any court of competent jurisdiction to
compel arbitration under this Option Agreement and to enforce an arbitration
award. Except as provided above, neither party shall initiate or prosecute any
lawsuit or administrative action in any way related to any Arbitrable Claim. The
Federal Arbitration Act shall govern the interpretation and enforcement of this
Paragraph.



22.   Acceptance   22.1   Optionee hereby acknowledges by signing the Notice:  
    I have received a copy this Option Agreement, the Notice, the Plan and
Exercise Agreement; I have had the opportunity to consult legal counsel in
regard to the Stock Agreements, and have availed myself of that opportunity to
the extent I wish to do so (I understand the Company’s attorneys represent the
Company and not myself, and I have not relied on any advice from the Company’s
attorneys); I have read and understand this Agreement; I AM FULLY AWARE OF LEGAL
EFFECT OF THIS OPTION AGREEMENT, INCLUDING WITHOUT LIMITATION THE EFFECT OF
PARAGRAPH 21 HEREOF CONCERNING ARBITRATION; and I have entered into this
Agreement freely and voluntarily and based on my own judgment and not on any
representations or promises other than those contained in this Agreement.   22.2
  Optionee accepts this Option subject to all the terms and conditions of the
Plan and this Option Agreement. Optionee acknowledges that there may be adverse
tax consequences upon exercise of this Option or disposition of the Shares and
that Optionee should consult a tax adviser prior to such exercise or
disposition.

Page 8



--------------------------------------------------------------------------------



 



(ALLIANCE SEMICONDUCTOR) [f07607f0760700.gif]

 

Exercise Agreement



I hereby elect to purchase the number of shares of Common Stock of Alliance
Semiconductor Corporation, a Delaware corporation (the “Company”) as set forth
below:

     
Optionee:
 
  Number of Shares Purchased:
 
Social Security Number:
 
  Purchase Price Per Share: $
 
Address:
 
  Aggregate Purchase Price: $
 
 
 
   

          Date of Optionee’s Stock Option Agreement:                      (the
“Option Agreement”)
Type of Option:
  o Incentive Stock Option   Exact Name of Title Desired for Shares:
(check one)
  o Nonqualified Stock Option  
 

Optionee hereby delivers to the Company the Aggregate Purchase Price, to the
extent permitted in the Option Agreement, as follows (check as applicable and
complete):

o in cash or by check in the amount of $                    ;
o where approved by the Committee, by delivery of fully-paid, nonassessable and
vested shares of the common stock of the Company owned by Optionee for at least
six (6) months prior to the date hereof (and which have been paid for within the
meaning of SEC Rule 144), or obtained by Optionee in the open public market, and
owned free and clear of all liens, claims, encumbrances or security interests,
valued at the current Fair Market Value of $                      per share
(provided, however, that in the case of ISOs, such Committee approval must have
been made at the time of grant);
o by cancellation of indebtedness of the Company to Optionee in the amount of
$                    ;
o by the waiver hereby of compensation due or accrued to Optionee for services
rendered in the amount of $                    ;
o through a “same-day-sale” commitment, delivered herewith, from Optionee and
the NASD Dealer named therein, in the amount of $                     ; or
o through a “margin” commitment, delivered herewith from Optionee and the NASD
Dealer named therein, in the amount of $                     .

Market Standoff Agreement. Optionee agrees in connection with any registration
of the Company’s securities that, upon the request of the Company or the
underwriters managing any public offering of the Company’s securities, Optionee
will not sell or otherwise dispose of any Shares or any other securities of the
Company without the prior written consent of the Company or such underwriters,
as the case may be, for such period of time from the effective date of such
registration as the Company or the underwriters may specify for employee
shareholders generally. Optionee understands and agrees that, in order to ensure
compliance with the market standoff agreement, the Company may issue appropriate
“stop-transfer” instructions to its transfer agent.

Tax Consequences. OPTIONEE UNDERSTANDS THAT OPTIONEE MAY SUFFER ADVERSE TAX
CONSEQUENCES AS A RESULT OF OPTIONEE’S PURCHASE OR DISPOSITION OF THE SHARES.
OPTIONEE REPRESENTS THAT OPTIONEE HAS CONSULTED WITH ANY TAX CONSULTANT(S)
OPTIONEE DEEMS ADVISABLE IN CONNECTION WITH THE PURCHASE OR DISPOSITION OF THE
SHARES AND THAT OPTIONEE IS NOT RELYING ON THE COMPANY FOR ANY TAX ADVICE.

Entire Agreement. The Company’s 2002 Stock Option Plan (“Plan”) the Option
Agreement and Notice of Grant of Stock Options and Option Agreement (“Notice”)
are incorporated herein by reference. This Exercise Agreement, the Plan, the
Option Agreement and the Notice constitute the entire agreement of the parties
with respect to the subject matter hereof and supersede in their entirety all
prior undertakings and agreements of the Company and Optionee, oral or written,
with respect to the subject matter hereof, and may not be modified except in a
writing signed by the President of the Company and Optionee.

 

              Date:       Signature of Optionee:                  
 
           

Page 9